DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Status of Claims
This action is in Non-Final Office Action in reply to the RCE, Remarks, and Amendments received on date 2/21/2020.
Claims 1-7, 12-14 and 21-25 have been examined and are pending.
Claims 1, 4 and 12 are amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2020, has been entered. 
Claim Objections
6.	Claim 12 is objected to for the following informalities: claim 12 recites “to a point of sale device from of the plurality of point of sale devices”. It appears Applicants intended claim 12 to recite ““to a point of sale device from one of the plurality of point of sale devices”. Appropriate correction is required.  
includes applying”. Appropriate correction is required.  
   Claim Rejections – 35 USC 112
8.	The following is a quotation of 35 USC 112 (b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

9.	Claim 24 is rejected because the claim recites that it depends from canceled claim 18. It is not clear how the description in claim 24 imparts further limitations on a claim because claim 18 is canceled. Therefore the claim is indefinite. Appropriate correction is required. 
	The Examiner interprets claim 24 as depending from independent claim 12.
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


11.	Claim 24 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 24 recites that it depends from canceled claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

    Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1-7, 12-14 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
	STEP 1
As per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
STEP 2A PRONG ONE 
Claims 1 and 12 recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
as per independent claims 1 and 12:
receiving biometric data for the customer located within a retail location;
receiving a plurality of customer profiles;
determining a customer identity based on the biometric data; 
identifying a customer profile from the plurality of profiles based on the customer identity; and
processing a transaction using the data stored in the customer profile at the point of sale device, wherein processing the transaction includes applying the discount available to the customer.


That is, the receiving biometric data for the customer located within a retail location and receiving a plurality of customer profiles steps as drafted, are simply steps of receiving biometric data and customer profiles. The determining a customer identity based on the biometric data step is merely a step of determining a customer identity based on the biometric data. The identifying a customer profile from the plurality of profiles based on the customer identity is merely a step of identifying a customer profile based on the customer identity. 
The processing a transaction using the data stored in the customer profile at the point of sale device, wherein processing the transaction includes applying the discount available to the customer is merely a step of processing a transaction and applying a discount available to the customer.
Furthermore, additionally, the mere nominal recitation of generic computer components 1) in claim 1 of a processor, computing device, sensor, point of sale device, and hub controller, and 2) in claim 12 of a store controller, processor, sensor, 

STEP 2A PRONG TWO
Regarding claims 1 and 12, the claim recites the following additional limitations: 1) in claim 1 of a processor, computing device, sensor, point of sale device, and hub controller, and 2) in claim 12 of a store controller, processor, sensor, point of sale device, hub controller and memory and the step of:
transmitting, by the computing device, the customer profile to a point of sale device located within the retail location, the customer profile including loyalty information identifying a discount available to the customer, wherein the customer profile is transmitted by the computing device to the point of sale device without any interaction from the customer or an operator of the point of sale device.
The transmitting step is recited at a high level of generality as a general means of transmitting a customer profile to a point of sale device which is a form of insignificant extra-solution activity and is not deemed to integrate the abstract idea into a practical application. 
 The processor, computing device, sensor, point of sale device, hub controller, store controller, hub controller and memory are recited as the equivalent of apply it with the judicial exception with instructions to implement the abstract idea on computer or merely using the computer as a tool to perform the abstract idea. The claimed computer components of processor, computing device, sensor, hub controller, store controller, point of sale device, hub controller and memory are recited at a high level of generality 
Applicant’s invention is not a novel “processor, computing device, sensor, point of sale device, hub controller, store controller, hub controller and memory”. The additional limitations do not recite a specific manner of performing any of the steps at the core of the already identified abstract idea. Therefore, the claim as a whole does not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims 1 and 12 that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. Claims 1 and 12 are directed to an abstract idea.
STEP 2B
Per step 2B, the Examiner does not find that the claims provide an inventive concept, i.e. the claim does not recite additional elements or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in independent claims 1 and 12 amount to no more than mere instructions to apply an exception using a generic computer components (processor, computing device, sensor, point of sale device, hub controller, store controller, point of sale device, hub controller and memory) which do not integrate the method of organizing human activity into a practical application. The same analysis applies here in 2B, mere instructions to apply an 
For these reasons, claims 1 and 12 are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.

STEP 2A PRONG 2 – Dependent Claims
Further to Step 2A, Prong 2, the dependent claims do recite additional limitations. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof.
For example, claims 2 and 14 recites receiving the biometric data which includes  a plurality of images of the customer”. While these descriptive elements may provide further helpful context for the claimed invention these elements, the claims only offer further descriptive limitations of the information being processed such as the nature and type of the data which is biometric data. 
Claims 2 and 14 recite the additional element of a camera as the sensor. The sensor is recited as the equivalent of apply it with the judicial exception with instructions 
Claims 3 and 21 recite “further comprising: determining a location of the customer within the retail location” which is an activity which could be done mentally or via pencil and paper.
Claims 4 and 22 recite determining a change in location of the customer within the retail location; and transmitting the change in location to the hub controller. Determining a location of the customer within the retail location” is an activity which could be done mentally or via pencil and paper. Transmitting a change in location to a hub controller is the equivalent of “apply it” with the judicial exception merely using the hub controller to help perform the abstract idea. 
	Claims 5 and 23 recite “transmitting a promotion to the customer based on an amount of time the customer is at a location within the retail location”. These steps are simply further steps of processing a transaction which is deemed to be part of the advertising/marketing activity that was defined as the abstract idea in claims 1 and 12.
          Claims 6 and 24 recite “wherein the promotion is first received from the hub controller before being transmitted to the customer.” These steps are simply further steps of processing a transaction which is deemed to be part of the advertising/marketing activity that was defined as the abstract idea in claims 1 and 12.
Claim 7 recites “receiving updated customer profile data from the point of sale device; and transmitting an updated customer profile to the hub controller, the updated 
Claim 13 recites the additional element of a plurality of store controllers. The plurality of store controllers are recited as the equivalent of apply it with the judicial exception with instructions to implement the abstract idea on computer or merely using the computer as a tool to perform the abstract idea.
Claim 25 recites “receive updated customer profile data; and transmit an updated customer profile to the hub controller, the updated customer profile including the updated customer profile data”. “Receiving updated customer profile data” only offers further descriptive limitations of the information being processed such as the nature and type of the customer profile data. Transmitting updated customer profile data to a hub controller is the equivalent of “apply it” with the judicial exception merely using the hub controller to help perform the abstract idea. 
STEP 2B, DEPENDENT CLAIMS
The Examiner does not find that the dependent claims provide an inventive concept, i.e. the dependent claims do not recite additional elements or a combination of 
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).
      Claim Rejections – 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
15.      Claims 1-4, 12-14, 21, 22 and 25 are rejected under 35 U.S.C. 103(a) as being 
obvious over US Patent Publication 2008/0249857 to Angell in view of US Pat. Pub. 
2015/0095129 to Daigle.

Angell discloses with reference to claim 1: a method for authenticating a customer comprising a computing device comprising a processor for:
and with reference to independent claim 12:
a system for authenticating a customer comprising:
a plurality of sensors located throughout a retail location; and a plurality of point of sale devices located at the retail location (Angell: para. 87 describes tracking a customer approaching a display rack; at para. 62 and 174 a plurality of cameras receiving customer images in a retail location. Para. 99 describes checkout devices [point of sale devices]:
[0062] Detectors 204-210 may be any type of detecting devices for gathering identification data associated with a customer.  Detectors 204-210 may also be used to gather external data associated with the customer.  Identification data 
is data identifying a customer or a customer's vehicle.  Identification data is generated automatically by analyzing audio and/or video data gathered by detection devices such as, video recording devices, sound recording devices, and/or sound detecting devices.  A video recording device is a set of cameras.  A set of cameras includes one or more cameras.  The set of cameras may optionally include one or more sound recording devices, such as one or more microphones. 

[0099] Checkout may be performed in-aisle or at the end of the shopping trip 
whether from any point or from a specified point of transaction.  As noted above, checkout transactional devices may be stationary shared devices or portable or mobile devices offered to the customer from the store): and
a store controller located at the retail location and having a processor in electrical communication with the plurality of sensors, and a memory that stores instructions that, when executed by the processor (Fig. 2 and para. 134 and 137 describes a store controller), cause the processor to:


With reference to claims 1 and 12, Angell discloses:
receiving, at a computing device comprising a processor, biometric data for the customer from a sensor located within a retail location (See at least Angell: para. 61, 62 and 174 regarding a plurality of cameras receiving customer images in a retail location:
[0062] Detectors 204-210 may be any type of detecting devices for gathering identification data associated with a customer.  Detectors 204-210 may also be used to gather external data associated with the customer.  Identification data 
is data identifying a customer or a customer's vehicle.  Identification data is generated automatically by analyzing audio and/or video data gathered by detection devices such as, video recording devices, sound recording devices, and/or sound detecting devices.  A video recording device is a set of cameras.  A set of cameras includes one or more cameras.  The set of cameras may optionally include one or more sound recording devices, such as one or more microphones. 

[0174] Smart detection engine 908 is software for analyzing audio/video data 904.  In this example, smart detection engine 908 processes audio/video data 904 for the customer and/or the customer's vehicle into data and metadata to form customer identification data 912 and vehicle identification data 914.  Smart detection engine 908 may be implemented using any known or available software for performing voice analysis, facial recognition, license plate recognition, and sound analysis.  In this example, smart detection engine 908 is implemented as IBM.RTM.  smart surveillance system (S3) software.

Angell: para. 50 describes gathering data in real-time regarding a customer shopping or browsing; para. 51 describes gathering behavior data; para. 57 describes displaying marketing messages to a customer in a store and tracking the customer data; para. 87 describes tracking a customer approaching a display rack; at para. 62 and 174 a plurality of cameras receiving customer images in a retail location); 
receiving, at the computing device, a plurality of customer profiles from a hub controller (Angell para. 104 discloses receiving a plurality of customer profiles from a data system having a hub controller in para. 111. The Examiner considers the hub controller for transmitting and receiving to be associated with the storage device.:
[0104] Thus, in one embodiment, a customer entering retail facility 202 is detected by one or more detectors in detectors 204-210.  The customer may be identified by the one or more detectors.  An analysis server in a data processing system associated with retail facility 202 begins performing data mining on available customer profile information and demographic information for use in generating customized marketing messages targeted to the customer. 

[0111] In the depicted example, data processing system 300 employs a hub 
architecture including a north bridge and memory controller hub (MCH) 302 and a south bridge and input/output (I/O) controller hub (ICH) 304).

determining, by the computing device, a customer identity based on the biometric data, (Angell para. 62, 104 above and 174 discloses identifying the customer based on biometric data from detectors [sensors]:
[0062] Detectors 204-210 may be any type of detecting devices for gathering identification data associated with a customer.  Detectors 204-210 may also be used to gather external data associated with the customer.  Identification data is data identifying a customer or a customer's vehicle.  Identification data is generated automatically by analyzing audio and/or video data gathered by detection devices such as, video recording devices, sound recording devices, and/or sound detecting devices.  A video recording device is a set of cameras.  A set of cameras includes one or more cameras.  The set of cameras may optionally include one or more sound recording devices, such as one or more microphones.)
; and
identifying, by the computing device, a customer profile from the plurality of profiles based on the customer identity (Angell para. 104 describes identifying a profile from the plurality of profiles:
customer profile information and demographic information for use in generating customized marketing messages targeted to the customer).

	Although Angell discloses transmitting, by the computing device, the customer profile to a computer (Fig. 1 depicts and para. 27 of Angell discloses transmitting the  customer profile data of para. 104 including loyalty information as in para. 107 “a card reader for reading a specialized store loyalty or frequent customer card” to a storage area network at ref. no 108: “For example, display device 214 may include a radio frequency identification tag reader 232 for reading a radio frequency identification tag, a smart card reader for reading a smart card, or a card reader for reading a specialized store loyalty or frequent customer card.), Angell does not explicitly disclose, but Daigle, as shown, teaches the following limitations:
transmitting by the computing device, the profile to a point of sale device located within the retail location, the customer profile including loyalty information identifying a discount available to the customer, wherein the customer profile is transmitted by the computing device to the point of sale device without any interaction from the customer or an operator of the point of sale device; and  .
(Daigle teaches in para. 147 and 148 transmitting to a point of sale device a list of all the coupons when that customer is in the vicinity of the check out. The coupons can be automatically applied during the transaction. Para. 152 describes coupons for the customer profile can be pushed to a device which the Examiner considers to be without any interaction from the customer:
the information about coupons or other sales that were displayed to the user while shopping in retail site 102 are made available for use by cash register 106 or another associated computing device (e.g., computing device 108 or server 120).  If a product identifier associated with any of the coupons is entered into the cash register at checkout, the coupon or sale price is automatically applied to the purchase.  The checkout process is then completed and a payment is received from the consumer.  These processes can be consolidated when the point of sale occurs on the mobile computing device rather than at a traditional cash register, as might be the case for heavy electronics that the guest would like shipped or private items. 

[0152] In some embodiments, this display of content is a push operation initiated by the software application, rather than a pull operation initiated by the user.  Although the user has indicated an interest in receiving the content, in some embodiments the user does not control what or when specific content is presented.)
processing a transaction using the data stored in the customer profile at the point 
of sale device, wherein processing the transaction include applying the discount available 
to the customer  (Daigle teaches in para. 148 teaches processing a transaction using coupon data stored in a customer profile at a point of sale device. The coupons can be automatically applied during the transaction. Para. 152 describes coupons for the customer profile can be pushed to a device which the Examiner considers to be without any interaction from the customer:  
[0148] In another possible embodiment, when the user enters the checkout area, the information about coupons or other sales that were displayed to the user while shopping in retail site 102 are made available for use by cash register 106 or another associated computing device (e.g., computing device 108 or server 120).  If a product identifier associated with any of the coupons is entered into the cash register at checkout, the coupon or sale price is automatically applied to the purchase.  The checkout process is then completed and a payment is received from the consumer.  These processes can be consolidated when the point of sale occurs on the mobile computing device rather than at a traditional cash register, as might be the case for heavy electronics that the guest would like shipped or private items. 

[0152] In some embodiments, this display of content is a push operation initiated by the software application, rather than a pull operation initiated by the user.  Although the user has indicated an interest in receiving the content, in some embodiments the user does not control what or when specific content is presented.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the techniques for customized marketing messages and transmitting of loyalty information of Angell with the above teachings of Daigle regarding the transmitting of coupons for a customer in a customer profile at checkout in para. 148 and the applying of the coupons in a transaction at checkout in para. 148 because the claimed invention is merely a combination of old elements (the techniques for customized marketing messages of Angell and the transmitting of coupons for a customer who is profiled at checkout and the applying of the coupons in a transaction at checkout of Daigle, in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP Section 2143(I)(A). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the techniques for customized marketing messages of Angell with the above teachings of Daigle regarding the transmitting of coupons for a customer who is profiled at checkout in para. 148 and the applying of the coupons in a transaction at checkout in para. 148 because Daigle at para. 172 teaches “The system can be deployed relatively inexpensively, thereby avoiding huge upfront costs and generating immediate revenue, such as from mobile ad space. The system 
	Claim 2:
The combination of Angell and Daigle teaches the limitations as shown in the rejection above. Further, Angell discloses:
wherein receiving the biometric data includes receiving a plurality if images of the customer and the sensor is one of a plurality of cameras located at a retail location (at para. 62 and 174 above a plurality of cameras receiving customer images in a retail location).
[0062] Detectors 204-210 may be any type of detecting devices for gathering identification data associated with a customer.  Detectors 204-210 may also be used to gather external data associated with the customer.  Identification data 
is data identifying a customer or a customer's vehicle.  Identification data is generated automatically by analyzing audio and/or video data gathered by detection devices such as, video recording devices, sound recording devices, and/or sound detecting devices.  A video recording device is a set of cameras.  A set of cameras includes one or more cameras.  The set of cameras may optionally include one or more sound recording devices, such as one or more microphones. 

[0174] Smart detection engine 908 is software for analyzing audio/video data 904.  In this example, smart detection engine 908 processes audio/video data 904 for the customer and/or the customer's vehicle into data and metadata to form customer identification data 912 and vehicle identification data 914.  Smart detection engine 908 may be implemented using any known or available software for performing voice analysis, facial recognition, license plate recognition, and sound analysis.  In this example, smart detection engine 908 is implemented as IBM.RTM.  smart surveillance system (S3) software.

	Claims 3 and 21:
The combination of Angell and Daigle teaches the limitations as shown in the rejection above. Further, Angell discloses:
further comprising determining a location of the customer within the retail location (Angell: See at least para. 87 discloses tracking a customer approaching a display rack:
[0087] The images shown on the multimedia display may be changed in real time in response to various events such as the time of day, the day of the week, a particular 
customer approaching the shelves or rack, or items already placed inside container 220 by the customer.

See also at least para 123:

[0123] Dynamic customer data elements are data elements that are changing in real-time. For example, dynamic customer data elements could include, without limitation, the current contents of a customer's shopping basket, the time of day, the day of the week, whether it is the customer's birthday or other holiday observed by the customer, customer's responses to marketing messages and/or items viewed by the customer, customer location, and/or any other dynamic customer information.) 

Claims 4 and 22:
The combination of Angell and Daigle teaches the limitations as shown in the rejection above. Further, Angell discloses:
further comprising determining a change in location of the customer within a retail 
location (Angell: See at least para. 87 above which describes tracking a customer 
approaching a display rack). 

	Angell discloses:
transmitting the change in location to the hub controller located remotely from the retail location (Angell: para. 50 describes gathering data in real-time regarding a customer shopping or browsing; para. 51 describes gathering behavior data; para. 57 describes displaying marketing messages to a customer in a store and tracking the customer data; para. 87 describes tracking a customer approaching a display rack. 
Claim 13:
The combination of Angell and Daigle teaches the limitations as shown in the rejection above. Further, Angell discloses:
wherein the hub controller is associated with a plurality of store controllers, the store controller being one of the plurality of store controllers  (para. 38, 111 and Fig. 1 of Angell describes a plurality of store controllers can be used):
[0111] In the depicted example, data processing system 300 employs a hub 
architecture including a north bridge and memory controller hub (MCH) 302 and a south bridge and input/output (I/O) controller hub (ICH) 304).)

Claim 14:
The combination of Angell and Daigle teaches the limitations as shown in the rejection above. Further, Angell discloses at para. 62 and 174 as described above:
wherein the plurality of sensors include a plurality of cameras and the biometric data includes an image of the customer.

Claim 25:
The combination of Angell and Daigle teaches the limitations as shown in the rejection above. Further, Angell discloses:
receiving updated customer profile data (See above description of Angell para. 62); and
transmitting an updated customer profile to the hub controller, the updated customer profile including the updated customer profile data (See above description of Angell para. 62).

16.	Claims 5, 6, 7, 23 and 24 are rejected under 35 U.S.C. 103(a) as being obvious over US Pat. Pub. 2008/0249857 to Angell in view of Daigle and further in view of US Pat Pub 2005/0197923 to Kilner. 
Claims 5 and 23:
The combination of Angell and Daigle teaches the limitations as shown in the rejection above.
Angell fails to explicitly disclose, and Daigle fails to explicitly disclose:
transmitting a promotion to the customer based on an amount of time the customer is at a location within the retail location.
Kilner discloses in Figs. 2 and 5 and para. 55 and 69 a method of determining the dwell time of a customer in a retail store exposed to ads based on facial identification so as to run the ad when the customer is present in front of the camera:
[0069] At a stage 570 the cumulative dwell time (for customers of all face categories) is also incremented to include the dwell time of the currently detected face.  At a stage 580, when it has been determined that the human face is not longer in shot of camera one and that no other human face is in shot, an idle time counter is started.  While the idle time counter is running it is determined whether the maximum idle time, which in this case is set to be five minutes, has elapsed.  During this time the display screen remains in active mode, but displays a static image rather than an animated sequence.  When the idle time exceeds the maximum idle time without a further human face having been detected by the face detection/recognition module 150, the processor 194 powers down the plasma display screen into an inactive mode at a stage 592 to reduce power consumption. 


Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the techniques for transmitting promotions based on an amount of time the customer is at a location within the retail location of Kilner with the systems and methods for customized marketing messages and transmitting of loyalty information of disclosed by Angell because Kilner teaches at para. 13 that “This arrangement can thus give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product.”  See MPEP § 2143(I)(G).
Claims 6 and 24: 
The combination of Angell and Daigle teaches the limitations as shown in the rejection above. Angell fails to explicitly disclose, and Daigle fails to explicitly disclose:
wherein the promotion is first received from the remote computer before being transmitted to the customer.

[0057] The display device for presenting the customized marketing message to the customer may be, without limitation, a kiosk, a personal digital assistant, a cellular telephone, a laptop computer, a display screen, an electronic sign or a smart watch.  In another embodiment, the display device is located externally to the retail facility.  The customized marketing message is displayed on the display device to the customer before the customer enters the retail facility.  In another embodiment, the customized marketing message is displayed to the customer after the customer enters the retail facility and begins shopping. 

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the techniques for transmitting promotions of Kilner with the systems and methods for customized marketing messages and transmitting of loyalty information of disclosed by Angell (as modified by Daigle) because the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP Section 2143(I)(A). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the techniques for transmitting promotions of Kilner with the systems and methods for customized marketing messages and transmitting of loyalty information of disclosed by Angell because Kilner teaches at para. 13 that “This arrangement can thus give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product.”  See MPEP § 2143(I)(G).

The combination of Angell and Daigle teaches the limitations as shown in the rejection above. Further, Angell discloses:
receiving updated customer profile data (See above description of Angell para. 62 regarding receiving customer profile data); and
transmitting an updated customer profile to the hub controller, the updated customer profile including the updated customer profile data (See above description of Angell para. 62 and para. 111 regarding transmitting an updated customer profile to the hub controller. Angell also discloses in para. 104 that consumer profiles include customized generated promotional messages:
[0104] Analysis server in a data processing system associated with retail facility 202 begins performing data mining on available customer profile information and demographic information for use in generating customized marketing messages targeted to the customer.)

Angell fails to explicitly disclose, and Daigle fails to explicitly disclose, but Kilner teaches:
the received updated customer profile is:
from the point of sale device.  
Kilner discloses at para. 90 updated customer profile data regarding the item purchased by a customer at checkout from the point of sale device is received and correlated with the dwell time for a face and logged into statistics database 620:
[0090] At a stage 1470 the goods purchased by the customer at the checkout, as identified by product barcodes, are correlated with the product advert IDs and finally at a stage 1480 the correlation between purchased products and viewed adverts is logged in the statistics database 620 along with the dwell time at the display screen on 
which the relevant promotional advert was viewed. 


Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the techniques for transmitting promotions of Kilner with the systems and methods for customized marketing messages and transmitting of loyalty information of disclosed by Angell because Kilner teaches at para. 13 that “This arrangement can thus give improved feedback to the originators of the advertising material as to the success of that material in persuading consumers to buy a product.”  See MPEP § 2143(I)(G).
Response to Arguments
17.	Applicants arguments that the claims meet the requirements of 35 USC 101 have been considered but are not persuasive. 
	Applicant argues on page 6 and 7 of the Amendment that “The Office Action states that nothing in the claim elements precludes the steps from being performed manually”. In the above revised 35 USC 101 rejection the Examiner does not state that the invention can be performed manually. The above 35 USC 101 rejection does state, 
	Applicants argue at the bottom of page 6 that the claims meet the requirements of 35 USC 101 because the claimed inventions solve a technical problem and result in an improvement to the systems claimed as well as the systems used in the method claims and cite as evidence paragraph [0021] of Applicant’s specification, which states that the claimed systems and methods result in lower latency between a store controller and a hub controller and reduced bandwidth requirements. Applicants also cite as additional evidence paragraph [0024] which mentions that the use of store controllers for locations also reduces bandwidth and latency issues.
	In response to Applicants arguments, the Examiner notes that Applicants have not cited any evidence of lower latency between a store controller and a hub controller and reduced bandwidth requirements resulting from the claimed invention except for the mention of paragraphs [0021] and [0024] and attorneys arguments in support of their contentions. In addition, Applicants have not improved the operation of the store controller or hub controller and are merely applying the abstract idea with them as generic computer components. 	

18.	Applicants arguments regarding the rejection of the claims over Angell in view of Daigle have been considered but are not persuasive. 


In response to Applicants arguments as stated above Angell discloses in para. 27 of Angell discloses transmitting the  customer profile data of para. 104 including loyalty information as in para. 107 “a card reader for reading a specialized store loyalty or frequent customer card” to a storage area network at ref. no 108: “For example, display device 214 may include a radio frequency identification tag reader 232 for reading a radio frequency identification tag, a smart card reader for reading a smart card, or a card reader for reading a specialized store loyalty or frequent customer card.)
	Daigle teaches in para. 147 and 148 transmitting to a point of sale device a list of all the coupons when that customer is in the vicinity of the check out. The coupons can be automatically applied during the transaction. Para. 152 describes coupons for the customer profile can be pushed to a device which the Examiner considers to be without any interaction from the customer.
Before the effective filing date of the claimed invention, as stated above it would have been obvious for one of ordinary skill in the art to combine the techniques for customized marketing messages and transmitting of loyalty information of Angell with the above teachings of Daigle to arrive at the claimed invention of amended claims 1 and 12.
Conclusion
19.	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK JESSEN whose telephone number is 571-272-7447.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /DSJ/
      Examiner, Art Unit 3622

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622